Trover.
Tried in Charleston, before Bay, J. The plaintiff’s testator, it appeared, having certain merchandize at the house of defendant, fell sick there and died. The defendant refused to deliver up the goods to the executors, until satisfied for a debt due to him by testator, and for nursing and attending him in his last sickness; whereupon, this action was brought, to defeat which defendant set up the above claim by way of discount, which the court refused to admit.
The motion in this court was for a new trial: and Bailey, in support of the motion, contended, that the discount ought to have been allowed s But the court unanimously held the contrary.
New trial refused.